Name: 92/149/EEC: Commission Decision of 21 February 1992 approving an amendment to the varietal conversion programme for hops submitted by the Kingdom of Belgium pursuant to Council Regulation (EEC) No 2997/87 (Only the French and Dutch versions are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  agricultural structures and production;  economic policy;  agricultural policy
 Date Published: 1992-03-06

 Avis juridique important|31992D014992/149/EEC: Commission Decision of 21 February 1992 approving an amendment to the varietal conversion programme for hops submitted by the Kingdom of Belgium pursuant to Council Regulation (EEC) No 2997/87 (Only the French and Dutch versions are authentic) Official Journal L 061 , 06/03/1992 P. 0031 - 0032COMMISSION DECISION of 21 February 1992 approving an amendment to the varietal conversion programme for hops submitted by the Kingdom of Belgium pursuant to Council Regulation (EEC) No 2997/87 (Only the French and Dutch versions are authentic) (92/149/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2997/87 of 22 September 1987 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production (1), as last amended by Regulation (EEC) No 3837/90 (2), and in particular Article 2 (5) thereof, Having regard to Council Regulation (EEC) No 3889/87 of 22 December 1987 laying down detailed rules for the application of the special measures for certain regions of hops production (3), as last amended by Regulation (EEC) No 345/91 (4), and in particular Article 3 thereof, Whereas, pursuant to Article 2 (5) of Regulation (EEC) No 2997/87, on 10 March 1988 the Kingdom of Belgium forwarded to the Commission a varietal conversion programme for hops; whereas that programme as amended on 26 July 1988 was approved by Commission Decision 88/606/EEC (5); Whereas on 9 March 1989 the Kingdom of Belgium forwarded to the Commission amendments to that programme which were approved by Commission Decision 89/480/EEC (6); Whereas on 24 July 1990 the Kingdom of Belgium forwarded to the Commission amendments to that programme which were approved by Commission Decision 91/94/EEC (7); Whereas on 30 December 1991 the Kingdom of Belgium forwarded further amendments to that programme to the Commission; Whereas the proposed amendments relate on the one hand to the updating of the plans which were the subject of the programme approved by the Commission and on the other hand to the introduction of new areas involved in the conversion programme; Whereas the programme as amended satisfies the objectives of the Regulation in question and contains the data required under Article 2 of Commission Regulation (EEC) No 3889/87; Whereas the special aid for varietal conversion may also be granted for areas under other varieties where the latter are present on areas under mainly bitter varieties covered by a conversion plan; Whereas the financial contribution from the national budget complies with the ceiling in Article 2 (2) of Regulation (EEC) No 2997/87; whereas the actual costs referred to in Article 2 (2) of Regulation (EEC) No 2997/87 may include factors for assessing the net value of income as a result of the implementation of the conversion plan; whereas, however, only factors relating to the net loss of income suffered from the date of adoption of Regulation (EEC) No 2997/87 may be included in the calculation of the actual costs; whereas the financial contribution of the Member State to the varietal conversion programme must be adjusted accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS DECISION: Article 1 The amendment to the varietal conversion programme for hops, submitted pursuant to Regulation (EEC) No 2997/87 by the Kingdom of Belgium on 30 December 1991 is hereby approved. The main aspects of the programme as amended are given in the Annex hereto. Article 2 The Kingdom of Belgium shall inform the Commission every six months of progress in the programme. Article 3 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 21 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 284, 7. 10. 1987, p. 19. (2) OJ No L 367, 29. 12. 1990, p. 2. (3) OJ No L 365, 24. 12. 1987, p. 41. (4) OJ No L 41, 14. 2. 1991, p. 18. (5) OJ No L 334, 6. 12. 1988, p. 26. (6) OJ No L 234, 11. 8. 1989, p. 52. (7) OJ No L 50, 23. 2. 1991, p. 28. ANNEX 1. List of producer groups covered by the programme - Pacohop SV - De Poperingse Hopproducenten Vereniging - De Aalsterse Hopproducenten Vereniging These groups are represented by Febelhop (association of producer groups). 2. Duration of programme From 1988 to 1992. The last plantings must be carried out before 31 December 1992. 3. Areas covered by the programme Pacohop SV: 45,15 ha De Poperingse Hopproducenten Vereniging: 163,63 ha De Aalsterse Hopproducenten Vereniging: 6,90 ha Total: 215,68 ha. 4. Varieties to be planted and areas concerned Aromatic varieties: Hallertauer: 24,94 ha Hersbrucker Spaet: 13,38 ha Challenger: 9,62 ha Spalter: 0,10 ha Total 48,04 ha. Super-alpha varieties (1): Yeoman: 39,69 ha Target: 127,07 ha Nugget: 0,88 ha Total: 167,64 ha. (1) Within the meaning of Article 2 of Regulation (EEC) No 2997/87 and Article 1 (3) of Regulation (EEC) No 3889/87.